Citation Nr: 0026964	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  98-16 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for asbestosis.

4.  Entitlement to service connection for loss of balance as 
due to a skull bone mass.

5.  Entitlement to service connection for loss of vision as 
due to a skull bone mass.

6.  Entitlement to service connection for headaches as due to 
a skull bone bass.

7.  Entitlement to a compensable evaluation for right knee 
disability.

8.  Entitlement to a compensable evaluation for residuals of 
a fracture of the fifth digit of the right foot.

9.  Entitlement to an evaluation in excess of 10 percent for 
low back disability from November 1, 1997, through August 18, 
1998.

10.  Entitlement to an evaluation in excess of 20 percent for 
low back disability from August 19, 1998.

11.  Entitlement to a compensable evaluation for sinusitis.

12.  Entitlement to a compensable evaluation for a skull bone 
mass.


REPRESENTATION

Appellant represented by:	Johns Stevens Berry, Attorney-
at-law


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
December 1978 and from May 1980 to October 1995.  His awards 
and decorations include the Southwest Asia Service Medal.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The Board notes that the veteran has not 
contended that any of the disabilities for which service 
connection is currently sought are due to undiagnosed illness 
associated with service in the Southwest Asia theater of 
operations during the Persian Gulf War.  Moreover, the RO has 
not considered whether service connection is warranted on 
that basis for any of the disabilities at issue.  The Board 
will limit its consideration accordingly.

The Board also notes that the issues of entitlement to 
service connection for a cervical spine disability and 
hypertension were addressed in a June 1999 statement of the 
case.  The veteran and his representative were informed of 
the requirement that a substantive appeal be submitted if the 
veteran desired appellate review with respect to those 
issues.  Neither the veteran nor his attorney has addressed 
either issue in subsequent correspondence.  Similarly, the 
issue of entitlement to extension of a temporary total rating 
for convalescence was addressed in a supplemental statement 
of the case issued in May 2000.  Again, the veteran and his 
representative were informed of the requirement that a 
substantive appeal be submitted if the veteran desired 
appellate review with respect to this issue.  Neither the 
veteran nor his representative has responded to the 
supplemental statement of the case.  Therefore, the Board has 
concluded that the veteran is not currently seeking appellate 
review with respect to any of these issues.

The Board also notes that in the February 1998 rating 
decision granting service connection for residuals of a 
fracture of the fifth toe of the right foot, the RO noted 
that this fracture was incurred on December 16, 1986.  A 
service medical record dated December 16, 1986, indicates 
that the veteran incurred a fifth toe fracture but it 
identifies the foot involved as the left foot rather than the 
right foot.  Therefore, this matter is referred to the RO for 
appropriate action.  

The issues of entitlement to higher original ratings for the 
veteran's right knee and low back disabilities are addressed 
in the remand at the end of this action.


FINDINGS OF FACT

1.  The claims for service connection for left knee 
disability, hearing loss and asbestosis are not plausible.

2.  The claims for service connection for loss of balance, 
vision loss and headaches due to a skull bone mass are not 
plausible.  

3.  All available evidence necessary for an equitable 
disposition of the original evaluation claims decided herein 
has been obtained.

4.  The veteran's skull bone mass is productive of no current 
symptoms or impairment, and it has not resulted in any skull 
loss.

5.  The veteran's residuals of a fracture of the fifth digit 
of the right foot are not currently productive of any 
appreciable symptoms.

6.  The veteran does not experience any non-incapacitating or 
incapacitating episodes of sinusitis.


CONCLUSIONS OF LAW

1.  The claims for service connection for left knee 
disability, hearing loss, and asbestosis are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claims for service connection for loss of balance, 
loss of vision and headaches as due to a skull bone mass are 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 

3.  The criteria for a compensable rating for a skull bone 
mass have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5015 (1999).

4.  The criteria for a compensable rating for residuals of a 
fracture of the fifth digit of the right foot have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5284 (1999).


5.  The criteria for a compensable rating for sinusitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6513 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection 

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 
38 C.F.R. § 3.303 (1999).  Service connection may be granted 
for any disease initially diagnosed after service discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (1999).  Additional 
disability resulting from the aggravation of a non-service-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc)

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
aforementioned frequencies are 26 decibels or greater; or 
when speech recognition scores, using the Maryland CNC Test, 
are less than 94 percent.  38 C.F.R. § 3.385 (1999).

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of well-grounded claims, that 
is, whether he has presented claims that are plausible and 
meritorious on their own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  In order for a direct service connection claim to be 
well grounded, there must be:  (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Where a determinative issue involves medical 
causation or diagnosis, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

The Court of Appeals for the Federal Circuit (Federal 
Circuit) has reiterated that the standard of proof it 
affirmed in Epps emphasizes that a well-grounded claim need 
only be plausible or capable of substantiation and that such 
a claim need not be conclusive but only possible.  Hensley v. 
West, 212 F.3d 1255 (Fed. Cir. 2000).  In Hensley, the 
Federal Circuit went on to state that the threshold 
established for assessing whether a claim is well grounded 
has long been understood to be uniquely low, and its opinion 
in Epps did not change that.  

A claim also may be well grounded if the condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 497 (1997).  

If the veteran has not submitted evidence of well-grounded 
claims, the claims must fail, and VA has no duty to, and may 
not, assist the veteran in the development of the claims.  
See Morton v. West, 12 Vet. App. 477 (1999); see also Epps, 
supra; Caluza at 504.  

Service medical records show that an x-ray taken in 
conjunction with an asbestos medical surveillance program 
conducted in October 1983 showed no effusion, infiltrates, 
adenopathy, calcified masses, or pleural thickening.  Service 
medical records also show that the veteran was seen in August 
1985 for left knee complaints; mild left knee sprain was 
diagnosed.  In September 1985, the veteran's left knee was 
evaluated for dull pain of 2 months' duration; patella 
femoral syndrome was diagnosed.  

An October 1991 report shows that the veteran wore 
respiratory protection for work with epoxy; there was no 
mention of asbestos exposure.  In a November 1993 report, it 
was noted that the veteran was undergoing a respiratory 
physical for service-related safety requirements; the 
examiner noted that the veteran had been exposed to asbestos 
as part of his duties.  Pulmonary function tests were 
performed and the examiner recommended that the veteran 
continue in the Navy asbestos medical surveillance program.  
In a separate November 1993 report, an examiner noted that 
clinical evidence showed normal aeration of both lungs with 
no evidence of pulmonary infiltrate or effusion.  A November 
1993 chest x-ray was within normal limits.  

The veteran was also treated for various upper respiratory 
infections and sinusitis throughout the years of his service.  
Other than notation of a congenital right eye tissue feature, 
the veteran's service medical records are negative for visual 
impairment.  There was no inservice finding of loss of 
balance.  Inservice audiometric testing conducted throughout 
the veteran's service failed to reveal loss of hearing acuity 
sufficient to meet VA criteria for hearing loss disability.

The veteran's June 1995 retirement examination was negative 
for evidence of any of the disabilities for which he seeks 
service connection.

The veteran underwent a VA ENT examination on April 1998, and 
on that occasion the VA examiner diagnosed cluster headaches.  
The examiner did not report that such headaches were related 
to the veteran's service-connected skull bone mass or 
otherwise related to service.

A history and physical report from a private community 
hospital dated in October 1998 states that the veteran denied 
any problems with headaches, dizziness, lightheadedness, 
visual changes, or tinnitus.  

There is no further post-service medical evidence of any of 
the disabilities on appeal for which the veteran seeks 
service connection.

Although the veteran received inservice treatment for his 
left knee complaints, no evidence of a left knee disability 
was found on the veteran's examination for discharge and 
there is no post-service medical evidence of this claimed 
disability.  There is no competent evidence of hearing loss 
disability in or since service.  
Although the veteran was the subject of an asbestos 
surveillance program related to his inservice duties, neither 
service medical records nor the post-service medical evidence 
of record shows that he has been found to have asbestosis.  
Since there is no competent evidence that the veteran 
currently has left knee disability, hearing loss disability 
or asbestosis, these claims must be denied as not well 
grounded. 

The veteran contends that he has loss of balance and vision 
as well as headaches due to the service-connected skull bone 
mass.  The record contains no medical evidence suggesting 
that any of these claimed disabilities is etiologically 
related to the service-connected skull bone mass.  In fact, 
the record does not contain medical evidence of a chronic 
disability manifested by loss of vision or loss of balance.  
Therefore, the Board must conclude that these claims are not 
well grounded.    

II.  Original ratings

The veteran's claims for higher original ratings for his 
skull bone mass, right foot disability, and sinusitis are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Additionally, the facts relevant to the claims have been 
properly developed and the statutory obligation of VA to 
assist the veteran in the development of the claims has been 
satisfied.  Id.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disabilities at issue.  The Board has 
found nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (1999).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

The Board notes that the Court has stated specifically that 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In every instance where the schedule does not provide for a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

A.  Skull bone mass

The veteran's service medical records show that in November 
1991 a bone scan revealed an incidental finding of a skull 
bone mass.  According to a December 1991 report, the bone 
scan revealed an incidental hot spot in the occipital 
protuberance of the skull.  There was no intracranial 
involvement.  Diagnoses included an incidental finding of a 
skull mass with no evidence of neurological injury or 
sequelae.  

Service connection for the skull bone mass was granted in the 
February 1998 rating decision on appeal.  The RO assigned a 
noncompensable disability rating under Diagnostic Code 5015 
covering new benign growths of bone.

The veteran underwent a VA sinus examination in April 1998.  
On physical examination, the VA examiner was unable to find 
any bony masses of the skull on palpation.  Multiple x-ray 
views of the skull failed to reveal evidence of an acute 
fracture or lytic or blastic bony lesions.  The radiological 
impression was negative for abnormality.  

The veteran again underwent examination of the sinuses in 
June 1999.  The examination report states that the veteran 
complained of frequent congestion and sinus blockages 
resulting in headaches.  Physical examination of the head was 
unremarkable.  

Analysis 

Benign new bony growths are rated on the basis of limitation 
of motion of the affected part, as degenerative arthritis.  
38 C.F.R. § 4.71a, Code 5015.  Degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

After a thorough review of the evidence of record, the Board 
finds that a compensable rating for a skull bone mass is not 
warranted at this time.  The VA examiner conducting the April 
1998 examination of the veteran was not able to palpate any 
bony mass of the skull upon physical examination.  The 
inservice medical evidence shows that the finding of a skull 
bone mass was incidental in nature and not related to 
specific complaints from the veteran.  The inservice medical 
evidence further shows that that the bone mass was not 
intracranial and therefore not causative of neurological 
manifestations.  Although the veteran contends that he has 
loss of vision and balance, as well as headaches, stemming 
from his service-connected skull bone mass, service 
connection for these disabilities has been denied as there is 
no medical evidence that they are etiologically linked to 
this service-connected disability.

Without any competent evidence of current symptoms or 
impairment related to the bony skull mass, a compensable 
evaluation is not warranted.

The Board acknowledges the request of the veteran's attorney 
to rate the veteran's service-connected skull bone mass under 
an alternate diagnostic code.  However, after review of the 
medical evidence and the applicable rating criteria, the 
Board is of the opinion that Diagnostic Code 5015 is the most 
appropriate diagnostic code for evaluating the skull bone 
mass.  The Board specifically notes that it has not resulted 
in skull loss so it would not be appropriate to rate the 
disability under 38 C.F.R. § 4.72, Diagnostic Code 5296 
(1999).

B.  Residuals of a fracture of the fifth digit of the right 
foot

The RO granted service connection for fracture of the fifth 
digit of the right foot in the February 1998 rating decision 
on appeal, establishing a noncompensable evaluation under 
Diagnostic Code 5284 that was effective from November 1, 
1997.

The pertinent medical evidence includes an April 1998 VA x-
ray report showing that the veteran had a normal right foot.  

The veteran underwent a VA examination of his right foot in 
June 1999.  At the examination, the veteran reported a past 
fracture of his right fifth toe.  The veteran complained that 
his right fifth toe pressed against his right fourth toe 
causing a painful pressure area.  On physical examination, 
the veteran's right fifth toe was not tender upon palpation 
and there was no gross misalignment.  The examiner noted that 
when the veteran stood, his right fifth toe did cross over 
his right fourth toe without excessive rotational deformity.  
X-rays of the right foot were obtained showing no evidence of 
a fracture, dislocation, or degenerative changes.  The 
examiner's clinical impression was a healed fifth toe 
fracture on the right with minimal residuals.

Analysis 

Moderate residuals of foot injuries warrant a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

After analysis of the medical evidence cited above, the Board 
is of the opinion that a compensable for residuals of a 
fracture of the fifth digit of the right foot is not 
warranted.  The x-rays taken in 1998 and 1999 revealed a 
normal right foot. Although the veteran complained of a 
painful area of the foot related to his right fifth toe 
crossing over his fourth right toe when he stood, there was 
no objective evidence of tenderness, no significant 
functional impairment of the right fifth toe was found, the 
crossing over of the right fifth toe on standing was not 
attributed to the fracture, and the examiner specifically 
concluded that the fracture residuals were minimal.  There is 
no other medical evidence suggesting the fracture residuals 
are productive of more than minimal impairment.  Since the 
fracture did not involve more than the right fifth digit and 
any residuals of the fracture are shown to be minimal, the 
Board must conclude that the disability is properly evaluated 
as noncompensably disabling.  

C.  Sinusitis

The RO granted service connection for chronic sinusitis in 
the February 1998 rating decision on appeal, in which it also 
assigned a noncompensable rating under Diagnostic Code 6513.  
That rating has remained in effect since then.

At his April 1998 VA sinus examination, the veteran 
complained of long-term nasal congestion and coughing, both 
worse at bedtime, and increased snoring.  Physical 
examination revealed pink nasal mucosa without lesions, no 
edema, and no drainage.  A CT scan of the veteran's sinuses 
and nasopharynx revealed bilateral mucosal thickening of his 
maxillary sinuses, somewhat lobulated on the right, and most 
likely due to chronic sinusitis.  The examiner elicited no 
tenderness upon deep palpation of the sinuses.  The examiner 
diagnosed, inter alia, chronic sinusitis.   

The veteran again underwent VA sinus examination in June 
1999.  On that occasion, he reported a history of ten years 
of sinus trouble, including frequent congestion and blockages 
contributing to headache pain.  The veteran stated that lying 
down, taking aspirin, and administering a cold compress 
across the forehead frequently ameliorates his pain.  The 
veteran reported experiencing this sinus condition four to 
five times per month.  He stated that the condition was worse 
with increased activity and when leaning over.  The veteran 
stated that at their worst, his sinus attacks were 
characterized by increased snoring and difficulty sleeping.  

Upon physical examination, the examiner observed normal pink 
nasal mucosa without lesions or edema.  The veteran's pharynx 
was also clear without edema.  The examiner reported that 
increased pressure over the veteran's frontal and maxillary 
sinuses did not increase the veteran's discomfort.  The 
examiner characterized the veteran's condition as 
asymptomatic at the time of the examination.  The clinical 
impression was chronic sinusitis.  

A June 1999 VA CT scan showed lobulated mucosal thickening 
involving the base of the right maxillary sinus that was 
unchanged from the prior examination; the radiologist 
commented that differential diagnoses included chronic 
sinusitis, a mucous retention cyst, or a polyp.  It was also 
the impression of the VA radiologist that the veteran had 
minimal mucosal thickening that involved the base of the left 
maxillary sinus that was unchanged and most likely due to 
chronic sinusitis.  

Analysis

A noncompensable rating is warranted for sinusitis where it 
is detected by x-rays only.  A 10 percent rating is warranted 
for one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting; a 30 percent evaluation is 
assigned when there are three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  
38 C.F.R. § 4.97, Diagnostic Code 6513 (1999).  An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  Id.  Note.

After reviewing the evidence of record, the Board is of the 
opinion that a compensable rating for the veteran's service-
connected sinusitis is not warranted at this time.  At his 
most recent VA examination of his sinuses, the veteran did 
report experiencing sinus problems as much as four to five 
times a month.  He reported that the exacerbations of his 
sinus condition were characterized by congestion, snoring, 
headache pain, and blockages.  He stated that he was able to 
treat these symptoms by laying down and taking over-the-
counter aspirin.  These exacerbations cannot be deemed 
incapacitating episodes of sinusitis because, by regulatory 
definition, such episodes require treatment by a physician.  
The veteran does not allege, nor does the evidence show, that 
he has received treatment by a physician to relieve his 
symptoms.  

The Board further notes that there was no discharge, crusting 
or other physical evidence of sinusitis at either VA 
examination, and the veteran is not receiving treatment for 
sinusitis so there is no other medical evidence of episodes 
of sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  In fact there is no evidence 
substantiating the presence of symptoms justifying a 10 
percent evaluation under the schedular criteria.

III.  Independent Medical Expert Opinions

The Board has also considered the veteran's attorney's 
request that an opinion be obtained from an independent 
medical expert but has determined that no such opinion is 
needed as no complex or controversial medical question has 
been presented with respect to the issues resolved in this 
appeal.  38 C.F.R. § 20.901(d) (1999).


ORDER

Entitlement to service connection for left knee disability is 
denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for asbestosis is denied.

Entitlement to service connection for loss of balance as due 
to a skull bone mass is denied.

Entitlement to service connection for loss of vision as due 
to a skull bone mass is denied.

Entitlement to service connection for headaches as due to a 
skull bone mass is denied.

Entitlement to a compensable evaluation for a skull bone mass 
is denied.

Entitlement to a compensable evaluation for residuals of a 
fracture of the fifth digit of the right foot is denied.

Entitlement to a compensable evaluation for sinusitis is 
denied.


REMAND

Review of the record reveals that the veteran underwent VA 
examinations of his spine in April 1998 and an examination of 
his spine and right knee in November 1999.  After assessing 
these examination reports, the Board is of the opinion that 
the examination reports are not adequate for rating purposes 
as they do not sufficiently address the factors concerning 
functional impairment delineated in DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claims for higher original ratings for 
low back disability and right knee 
disability.  When the requested 
information and any necessary 
authorization are received, the RO should 
attempt to obtain a copy of all indicated 
records which are not already associated 
with the claims file.

2.  Then, the RO should arrange for the 
veteran to undergo VA orthopedic 
examination by a physician with 
appropriate expertise to determine the 
extent of impairment from the veteran's 
service-connected right knee and low back 
disabilities.  All indicated studies, 
including x-ray studies, must be 
performed.  The physician should identify 
all current manifestations of the 
disabilities, to include the extent of 
any subluxation or lateral instability of 
the right knee.  Tests of joint movement 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should also be 
requested to identify any objective 
evidence of pain.  In reporting the 
results of range of motion testing, the 
physician should identify the specific 
excursions of motion, if any, accompanied 
by pain.  To the extent possible, the 
physician should assess the extent of any 
pain.  The physicians should also express 
an opinion concerning whether the 
service-connected disabilities would be 
productive of additional functional 
impairment on repeated use or during 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  If this is not 
feasible, the physician should so state.  
The physician should also provide an 
opinion concerning the impact of the 
disabilities on the veteran's ability to 
work.  The supporting rationale for each 
opinion expressed should also be 
provided.  The claims file must be made 
available to and reviewed by the 
physician.

3.  The veteran should also be provided a 
VA examination by a neurologist to 
determine the nature and extent of any 
neurological impairment due to the 
service-connected low back disability.  
Any indicated studies should be 
performed, and all findings should be set 
forth in detail.  The examiner should 
also provide an opinion concerning the 
impact of the veteran's service-connected 
low back disability on his ability to 
work.  The rationale for all opinions 
expressed should also be provided.  The 
claims file must be made available to and 
reviewed by the examiner.

4.  The RO should review the examination 
reports resulting from the above-
requested development and assess 
compliance with the above instructions.  
If the RO determines that any examination 
report did not adequately address the 
instructions contained in this REMAND, 
the report should be returned to the 
examiner(s) for corrective action.

5.  The RO should then undertake any 
other indicated development and 
readjudicate the veteran's right knee and 
low back claims.  The RO should consider 
all pertinent diagnostic codes under the 
VA Schedule for Rating Disabilities in 
38 C.F.R. Part 4 and 38 C.F.R. § 4.10 
concerning the effects of the 
disabilities on the veteran's ability to 
function under the ordinary conditions of 
daily life, 38 C.F.R. § 4.40 regarding 
functional loss due to pain, 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, 
incoordination and pain on movement of a 
joint.  See DeLuca v. Brown, 8 Vet. App. 
202  (1995).  The RO should consider also 
consider whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1).  

6.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the veteran and his 
attorney should be furnished a 
supplemental statement of the case and be 
afforded an appropriate opportunity to 
respond.  The veteran should be informed 
of the requirements to perfect an appeal 
with respect to any new issue addressed 
in the supplemental statement of the 
case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 


